NUMBER 13-19-00422-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG



CONRADO TOVAR JR.,                                                      Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant, Conrado Tovar Jr., attempts a second appeal of his February 25, 2019

conviction for murder in trial court cause number CR-4758-17-E. This Court previously
issued a memorandum opinion and judgment on August 8, 2019, regarding this trial court

cause number in cause number 13-19-00117. 1

       On September 4, 2019, the Clerk of this Court notified appellant that it appeared

the Court did not have jurisdiction and requested correction of this defect within ten days

or the appeal would be dismissed. Appellant has responded by filing a motion for

extension to file brief and motion for clerk’s record.

       This Court lacks jurisdiction to consider a second appeal from appellant’s final

conviction. The exclusive post-conviction remedy in final felony convictions in Texas

courts is through a writ of habeas corpus pursuant to Texas Code of Criminal Procedure

11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (providing that “[a]fter conviction, the

procedure outlined in this Act shall be exclusive and any other proceeding shall be void

and of no force and effect in discharging the prisoner”); Ater v. Eighth Court of Appeals,

802 S.W.2d 241 (Tex. Crim. App. 1991).

       Accordingly, this appeal is DISMISSED for lack of jurisdiction. See TEX. R. APP.

P.42.3(a), 43.2(f). All pending motions are dismissed as moot.



                                                               JAIME TIJERINA,
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
24th day of October, 2019.


       1   This Court dismissed the appeal on a voluntary motion to dismiss the appeal. See TEX. R. APP.
P. 42.2(a).

                                                   2